MURRAH, Circuit Judge
(dissenting).
I would affirm the judgment. The case was submitted to the jury on the clear-cut issue of negligence, without objections. After instructions, to which there were no objections or exceptions, the jury returned a verdict for the appellee, and the only questions presented on appeal are: (1) whether the evidence was sufficient to support the verdict, and (2) whether the court erred in allowing counsel to cross-examine one of the witnesses concerning his enmity toward a member of his firm, for the purpose of impeaching the credibility of his testimony.
The great weight of the evidence on the issue of negligence is in favor of the appellant. It is difficult for me to justify the verdict of the jury, but the evidence was *42not all one way. Appellee’s driver testified positively that he approached the point of collision with caution, and at no time crossed the center line of the highway. Manifestly, one of the trucks did cross the center line, causing the accident. It may be that this testimony was negative in form, but its strength or weakness depends upon the circumstances, and its weight in general was for the jury. Wigmore on Evidence, 3d Ed. 664. See also Sand Springs Ry. Co. v. McWilliams, 170 Okl. 85, 38 P.2d 539, Annot. 140 A.L.R. 530. 'The trial court, who heard the evidence, .-accepted the verdict, and it is not our province to set it aside unless we can say it is wholly without support in the record, or that the evidence relied upon to support the verdict is for some reason incompetent.
The majority quotes from the cross-examination of appellant’s driver, the admitted purpose of which was to test the credibility of his testimony. As I understand the majority opinion, it was concededly permissible to inquire concerning Mitchell’s animosity for appellee’s counsel, or a member of his firm, and further, whether Mitchell’s interest in litigation, in which appellee’s counsel or member of his firm represented one of the opposing parties, did not embitter him against counsel in this case. But the majority holds it improper to inquire concerning his union affiliations, to show, his interest in the litigation, which might cause his enmity.
The record do'es not indicate that the parties attached as much significance to this bit of testimony during the trial as they do now on appeal. It is rare indeed to reverse a case because the trial court abused its‘discretion in permitting counsel to cross-examine a witness on matters which affected his mental attitude, or caused any bias or prejudice. I am unable to say that the mention of. the witness’ union affiliations so completely subverted the minds of the' jurors that they were prevented from giving proper consideration to the facts. We are not the triers of the case. It is for us to determine only, in the last analysis, whether ir. circumstances like these, justice was perverted. I cannot so sáy in the light of all the facts.